SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrantx Filed by a Party other than the Registranto Check the appropriate box: o PreliminaryProxyStatement x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material under Rule 14a-12 o Confidential, For Use of the CommissionOnly (as permitted by Rule 14a-6(e)(2)) COYOTE RESOURCES, INC. (Name of Registrant as Specified In Its Charter) N/A (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [x]No fee required. []Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. 1. Title of each class of securities to which transaction applies: 2. Aggregate number of securities to which transaction applies: 3. Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): 4. Proposed maximum aggregate value of transaction: 5. Total fee paid: [ ]Fee paid previously with preliminary materials. [ ]Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. 1. Amount Previously Paid: 2. Form, Schedule or Registration Statement No.: 3. Filing Party: 4. Date Filed: 1 COYOTE RESOURCES, INC. 5490 Longley Lane Reno, Nevada 89511 June 16, 2011 Dear Stockholder: We cordially invite you to attend our 2011 annual meeting of stockholders, which will be held at 10:00 a.m. on Wednesday, July 20, 2011 at the offices ofCoyote Resources, Inc. (the "Company")at 5490 Longley Lane, Reno, Nevada 89511. At this year’s annual meeting, the agenda will include: (i) the election of directors; (ii)voting on a proposal to amend and restate the Company’s articles of incorporation to authorize a class of preferred stock, and to allow the board of directors to set that class’ preferences and designations, to reduce the number of authorized shares of common stock to 300,000,000 and to include provisions limiting the liability of our officers and directors; (iii) the ratification of the selection of our independent registered public accounting firm for fiscal year 2011; (iv) ratification of the Coyote Resources, Inc. 2011 Stock Option Plan; and (v) the transaction of such other business as may properly come before the meeting or any adjournment thereof.Please refer to the enclosed proxy statement for detailed information on each of these proposals and other important information about Coyote Resources, Inc. We hope you will be able to attend the annual meeting, but we know that not every stockholder will be able to do so. Whether or not you plan to attend, please complete, sign and return your proxy, or vote by telephone or via the Internet according to the instructions on the proxy card, so that your shares will be voted at the annual meeting. For admission to the annual meeting, each stockholder may be asked to present valid picture identification, such as a driver’s license or passport, and proof of ownership of our capital stock as of the record date, such as the enclosed proxy card or a brokerage statement reflecting stock ownership. Sincerely, /s/ Earl Abbott Earl Abbott Secretary 2 COYOTE RESOURCES, INC. 5490 Longley Lane Reno, Nevada 89511 NOTICE OF 2 Wednesday, July 20, 2011 NOTICE IS HEREBY GIVEN that the 2011 Annual Meeting of Shareholders of Coyote Resources, Inc. will be held at 10:00 a.m. on Wednesday, July 20, 2011 at the Company’s offices located at 5490 Longley Lane, Reno, Nevada 89511.The purpose of the annual meeting is to: 1.To elect three directors to hold office until the next annual meeting of stockholders or until their successors are duly elected and qualified. 2.To approve the amendment and restatement of our articles of incorporation to authorize a class of preferred stock, to reduce the number of authorized shares of common stock from 3,000,000,000 to 300,000,000, and to include limitation of liability provisions applicable to our officers and directors. 3. To ratify the selection of Q Accountancy Corporation as our independent registered public accounting firm for the 2011 fiscal year. 4.To ratify the Coyote Resources, Inc. 2011 Stock Option Plan. 5. To conduct any other business properly brought before the meeting or any adjournments thereof. These items of business are more fully described in the Proxy Statement accompanying this Notice. The record date for the Annual Meeting is June 8, 2011. Only stockholders of record at the close of business on that day will be entitled to vote at the annual meeting and any and all adjourned sessions thereof.For ten days prior to the meeting, a complete list of shareholders entitled to vote at the meeting will be available for examination by any shareholder, for any purpose relating to the meeting, during ordinary business hours at our offices located at 5490 Longley Lane, Reno, Nevada 89511. To ensure that your vote is recorded promptly, please vote as soon as possible. If you are a stockholder of record, please complete, sign and mail the proxy card in the enclosed postage-paid envelope. If your shares are held in “street name”, that is held for your account by a broker or other nominee, you will receive instructions from the holder of record that you must follow for your shares to be voted. Important Notice Regarding the Availability of Proxy Materials for the Annual Stockholder Meeting to be held on Wednesday, July 20, 2011 At 10:00 a.m. Local Time at our offices, located at 5490 Longley Lane, Reno, Nevada 89511. Our proxy statement and proxy are enclosed along with our Annual Report on Form 10-K for the fiscal year ended December 31, 2010, which is being provided as our Annual Report to Stockholders and are available at www.proxyvote.com. By Order of the Board of Directors, /s/ Earl Abbott Earl Abbott President June 16, 2011 Reno, Nevada 3 TABLE OF CONTENTS Page VOTING AND PROXY 5 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 6 EXECUTIVE COMPENSATION AND RELATED INFORMATION 7 INFORMATION ABOUT OUR BOARD OF DIRECTORS, BOARD COMMITTEES AND RELATED MATTERS 8 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 9 SECTION 16(a) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE 10 INTEREST OF CERTAIN PERSONS IN MATTERS TO BE ACTED UPON 10 PROPOSAL 1 ELECTION OF DIRECTORS 10 PROPOSAL 2 APPROVAL OF AMENDMENT AND RESTATEMENT OF ARTICLES OF INCORPORATION 13 PROPOSAL 3 RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS 14 PROPOSAL 4 APPROVAL OF COYOTE RESOURCES, INC. 2 14 RELATIONSHIP WITH INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 16 HOUSEHOLDING OF ANNUAL MEETING MATERIALS 16 STOCKHOLDER PROPOSALS FOR THE 2 16 OTHER MATTERS 16 ANNUAL REPORT AND AVAILABLE INFORMATION 17 4 COYOTE RESOURCES, INC. 5490 Longley Lane Reno, Nevada 89511 PROXY STATEMENT 2 July 20, 2011 VOTING AND PROXY Our board of directors is soliciting your proxy for the annual meeting of stockholders to be held atthe officesof Coyote Resources, Inc. (the "Company") located at 5490 Longley Lane, Reno, Nevada 89511, on Wednesday, July 20, 2011 at 10:00 a.m. and at any and all adjourned sessions of the annual meeting. We are mailing our annual report for the fiscal year ended December 31, 2010, to our stockholders with this notice and proxy statement (including the form of proxy) on or about June 21, 2011. Record Date and Quorum Requirements Only stockholders of record at the close of business on June 8, 2011 will be entitled to vote at the annual meeting. At the close of business on June 8, 2011, we had46,502,120 shares of common stock issued and outstanding. A majority of the outstanding shares of common stock as of the record date must be present at the meeting in order to hold the meeting and conduct business. This is called a “quorum.” A stockholder's shares are counted as present at the meeting if the stockholder is present at the meeting and votes in person or a proxy card has been properly submitted by the stockholder or on the stockholder's behalf. Both abstentions and broker non-votes are counted as present for the purpose of determining the presence of a quorum. “Broker non-votes” are shares of common stock held by brokers or nominees over which the broker or nominee lacks discretionary power to vote and for which the broker or nominee has not received specific voting instructions from the beneficial owner. Voting Your Shares and Votes Required Your vote is very important. If you do not vote your shares, you will not have an impact with respect to the issues to be voted on at this annual meeting. In addition, banks and brokers cannot vote on their clients’ behalf on “non-routine” proposals without your specific voting instructions. The holders of all outstanding shares of common stock are entitled to one vote for each share of common stock registered in their names on the books of our company at the close of business on the record date. Approval of the proposed amendments to and restatement of our articles of incorporation will require the affirmative vote of a majority of all shares outstanding. In order to be elected as directors, each of the nominees for director must receive a plurality of the votes cast at the annual meeting. Approval of the proposed ratification of the selection of Q Accountancy Corporation as our independent registered public accounting firm for the 2011 fiscal year will require the affirmative vote of a majority of the shares of common stock present or represented by proxy at the annual meeting. Approval of the proposed ratification of the Coyote Resources, Inc. 2011 Stock Option Plan will require the affirmative vote of a majority of all shares outstanding. For purposes of determining the outcome of any matter, shares represented in person or by proxy at the meeting but abstaining from voting on a particular proposal and “broker non-votes” will each be treated as not present and not entitled to vote with respect to that matter, even though the shares of common stock are considered entitled to vote for the purposes of determining a quorum and may be entitled to vote on other matters. Therefore, abstentions and broker non-votes will have the same effect as a vote against the proposed amendment of our articles of incorporation. Submitting Your Proxy If you complete and submit your proxy, the persons named as proxies will vote the shares represented by your proxy in accordance with your instructions. If you submit a proxy card but do not fill out the voting instructions on the proxy card, the persons named as proxies will vote the shares represented by your proxy as follows: · FOR the election of the director nominees; · FOR theamendments to and restatement of our articles of incorporation; · FOR the ratification of the selection of Q Accountancy Corporation as our registered public accounting firm; and · FOR the ratification of Coyote Resources, Inc. 2011 Stock Option Plan. To ensure that your vote is recorded promptly, please vote as soon as possible.To vote by proxy, please complete, sign and mail the proxy card in the enclosed postage-paid envelope. Stockholders that attend the annual meeting and wish to vote in person will be given a ballot at the meeting. If your shares are held in “street name” and you want to attend the annual meeting, you must bring an account statement or letter from the brokerage firm or bank holding your shares showing that you were the beneficial owner of the shares on the record date. If you want to vote shares that are held in “street name” or are otherwise not registered in your name, you will need to obtain a “legal proxy” from the holder of record and present it at the annual meeting. 5 Revoking or Changing Your Proxy You may revoke or change your proxy at any time before it is voted. For a stockholder “of record”, meaning one whose shares are registered in his or her own name, to revoke or change a proxy, the stockholder may follow one of the procedures listed below. · submit another properly signed proxy, which bears a later date; · deliver a written revocation to our corporate secretary; or · if you voted by telephone or through the Internet, by voting again either by telephone or through the Internet prior to the close of the voting facility; · or attend the annual meeting or any adjourned session thereof and vote in person. If you are a beneficial owner of our common stock, and not the stockholder of record (for example your common stock is registered in “street name” with a brokerage firm), you must follow the procedures required by the holder of record, which is usually a brokerage firm or bank, to revoke or change a proxy. You should contact the stockholder of record directly for more information on these procedures. Other Information We will bear the expense of soliciting proxies. Our officers and certain other employees, without additional remuneration, may solicit proxies personally or by telephone, e-mail or other means. Our Annual Report on Form 10-K for the year ended December 31, 2010, which is not part of the proxy soliciting materials, is included with this Proxy Statement as Appendix A. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The table below shows the number of our shares of common stock beneficially owned as of June 2, 2011 by: · each person or group known by us to beneficially own more than 5% of our outstanding common stock; · each director and nominee for director; · each executive officer named in the Summary Compensation Table under the heading “Executive Compensation” below; and · all of our current directors and nominees and executive officers of the company as a group. The number of shares beneficially owned by each 5% holder, director or executive officer is determined by the rules of the SEC, and the information does not necessarily indicate beneficial ownership for any other purpose. Under such rules, beneficial ownership includes any shares over which the person or entity has sole or shared voting power or investment power and also any shares that the person or entity can acquire within 60 days of June 2, 2011 through the exercise of any stock option or other right. For purposes of computing the percentage of outstanding shares of common stock held by each person or entity, any shares that the person or entity has the right to acquire within 60 days after June 2, 2011 are deemed to be outstanding with respect to such person or entity but are not deemed to be outstanding for the purpose of computing the percentage of ownership of any other person or entity. Unless otherwise indicated, each person or entity has sole investment and voting power (or shares such power with his or her spouse) over the shares set forth in the following table. The inclusion in the table below of any shares deemed beneficially owned does not constitute an admission of beneficial ownership of those shares. As of June 2, 2011, there were 46,502,120 shares of common stock issued and outstanding. Title of Class Name and Address Of Beneficial Owner Amount and Nature of Beneficial Owner Percent of Class (1) Common Stock Dr. Earl Abbott 5490 Longley Lane Reno, Nevada 89511 5,000,040 Shares President, Secretary, Treasurer and a Director 10.75% Common Stock Brittany Prager 5490 Longley Lane Reno, Nevada 89511 72,000 Shares Director 0.15% Common Stock David Beling 5490 Longley Lane Reno, Nevada 89511 No Shares Director 0% Common Stock John Anderson 3253 West 24th Avenue Vancouver, B.C. V6L 1R8 5,000,040 Shares Beneficial Owner 10.75% Common Stock Landsdowne Row Limited (2) Level 8, 29-33 Shortland Street Auckland, New Zealand 5,000,040 Shares Beneficial Owner 10.75% Common Stock All Executive Officers and Directors as a Group (1 person) 5,072,040 Shares 10.91% (1) Percentage of beneficial ownership of our common stock is based on 46,502,120 shares of common stock outstanding as of June 2, 2011. (2) Lachlan Williams has sole investment and voting control over the securities held by Landsdowne Row Limited. 6 EXECUTIVE COMPENSATION AND RELATED INFORMATION Summary Compensation Table.The table set forth below summarizes the annual and long-term compensation for services in all capacities to us payable to our principal executive officer during the years ending December 31, 2010 and 2009. Name and Principal Position Year Ended December 31 Salary $ Bonus $ Stock Awards $ Option Awards $ Non-Equity Incentive Plan Compensation $ Nonqualified Deferred Compensation Earnings $ All Other Compensation $ Total $ Earl Abbott President, Secretary, Treasurer None None None None None None None None None None None None None None None None Brittany Prager* None None None None None None None None None None None None None None None None Gary Prager Chief Financial Officer, Treasurer** None None None None None None None None None None None None None None None None *On August 12, 2010, Brittany Prager resigned her positions as our President and Secretary. **On August 12, 2010, Gary Prager resigned his positions as our Chief Financial Officer, Treasurer and a Director. Employment Contracts and Termination of Employment. We do not anticipate that we will enter into any employment contracts with any of our employees. We have no plans or arrangements in respect of remuneration received or that may be received by our executive officers to compensate such officers in the event of termination of employment (as a result of resignation or retirement), except as follows: · If terminated without Cause (as defined below), Earl Abbott is entitled to one month of severance pay equal to three months of his base salary. A termination shall be for “Good Cause” if the officer, in the subjective good faith opinion of the Company, shall: · Willfully and materially fail to perform his duties (other than any such failure due to the officer’s physical or mental illness), or the officer’s willful and material breach of his obligations; · Engages in willful and serious misconduct that has caused or is reasonably expected to result in material injury to the Company; · Be convicted of, or entering a plea of guilty or nolo contendre to, a crime that constitutes a felony; or · Fail or is unable to obtain or retain any license required to be obtained or retained by him in any jurisdiction in which the Company does or proposes to do business. Stock Options/SAR Grants.On March 17, 2011, our Board of Directors adopted the Coyote Resources, Inc. 2011 Stock Option Plan as described herein. No grants of stock options or stock appreciation rights have been madeto date. Outstanding Equity Awards at Fiscal Year-end. As of the year ended December 31, 2010, the following named executive officer had the following unexercised options, stock that has not vested, and equity incentive plan awards: OptionAwards Stock Awards Name Number of Securities Underlying Unexercised Options # Exercisable # Un-exercisable Equity Incentive Plan Awards: Number of Securities Underlying Unexercised Options Option Exercise Price Option Expiration Date Number of Shares or Units of Stock Not Vested Market Value of Shares or UnitsNot Vested Equity Incentive Plan Awards: Number of Unearned Shares, Units or Other Rights Not Vested Value of Unearned Shares, Units or Other Rights Not Vested Earl Abbott President, Secretary, Treasurer 0 0 0 0 0 0 0 0 0 Long-Term Incentive Plans. There are no arrangements or plans in which we provide pension, retirement or similar benefits for directors or executive officers. We do not have any material bonus or profit sharing plans pursuant to which cash or non-cash compensation is or may be paid to our directors or executive officers. 7 DIRECTOR COMPENSATION Director Compensation. Our directors received the following compensation for their service as directors during the fiscal year ended December 31, 2010: Name Fees Earned or Paid in Cash Stock Awards $ Option Awards $ Non-Equity Incentive Plan Compensation $ Non-Qualified Deferred Compensation Earnings $ All Other Compensation $ Total $ Earl Abbott, director 0 0 0 0 0 0 0 Brittany Prager, director 0 0 0 0 0 0 0 INFORMATION ABOUT OUR BOARD OF DIRECTORS, BOARD COMMITTEES AND RELATED MATTERS The Board and Board Meetings.The Boardcurrently consists ofthree directors. During the fiscal year ended December 31, 2010, the Board tooknine corporate actions by written consentand held no formal meetings. It is our policy that directors are expected to attend the annual meeting of stockholders. Director Independence.Members of our Board of Directors are not independent as that term is defined by defined in Rule4200(a)(15) of the Nasdaq Marketplace Rules. Audit Committee and Financial Expert.We do not have a board member who is an “audit committee financial expert” as defined in Item 407(d)(5)(ii) of Regulation S-K under the Securities Act. We do not have an audit committee financial expert because we believe the cost related to retaining a financial expert at this time is prohibitive. During the next six to twelve months, we hope to establish a formal audit committee, which will be responsible for: (1) selection and oversight of our independent accountant; (2) establishing procedures for the receipt, retention and treatment of complaints regarding accounting, internal controls and auditing matters; (3) establishing procedures for the confidential, anonymous submission by our employees of concerns regarding accounting and auditing matters; (4) engaging outside advisors; and, (5) funding for the independent auditor and any outside advisors engaged by the audit committee. We will adopt an audit committee charter when we establish the audit committee. Compensation Committee. The board of directors has no compensation committee. Nominating Committee.Our entire board of directors participates in consideration of director nominees. The board of directors will consider candidates who have experience as a board member or senior officer of a company or who are generally recognized in a relevant field as a well-regarded practitioner, faculty member or senior government officer.The board of directors will also evaluate whether the candidates' skills and experience are complementary to the existing Board's skills and experience as well as the board of directors' need for operational, management, financial, international, technological or other expertise. The board of directors will interview candidates that meet the criteria and then select nominees that board of directors believes best suit our needs. The board of directors will consider qualified candidates suggested by stockholders for director nominations. Stockholders can suggest qualified candidates for director nominations by writing to our Corporate Secretary, at 5490 Longley Lane, Reno, Nevada 89511. Submissions that are received that meet the criteria described above will be forwarded to the board of directors for further review and consideration. The board of directors will not evaluate candidates proposed by stockholders any differently than other candidates. There have been no material changes to the procedures by which our stockholders may recommend nominees to the Board of Directors. Code of Ethics. We do not currently have a Code of Ethics that applies to all employees, including our principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions. Report of Audit Committee. Presently, our Board of Directors acts as the audit committee. The audit committee is responsible for assessing the information provided by management and our registered public accounting firm in accordance with its business judgment. Management is responsible for the preparation, presentation and integrity of our financial statements and for the appropriateness of the accounting principles and reporting policies that are used. Management is also responsible for testing the system of internal controls, and reports to the audit committee on any deficiencies found. Our registered public accounting firm, Q Accountancy Corporation, is responsible for auditing the financial statements and for reviewing the unaudited interim financial statements. The Board has approved the audited financial statements included in the Annual Report on Form 10-K for the year ended December 31, 2010 for filing with the SEC. The Board reappointed Q Accountancy Corporation as our registered public accounting firm for the 2011 fiscal year. Independent Registered Public Accounting Firm Fees. The following table summarizes the fees for our registered public accounting firms, billed to us for each of the last two fiscal years: Fee Category FY 2010 FY 2009 Audit Fees $ $ Audit-Related Fees $ $ Tax Fees $ $ All Other Fees $
